PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,798,209
Issue Date: 6 Oct 2020
Application No. 16/823,783
Filing or 371(c) Date: 19 Mar 2020
For: SMART PROXY ROTATOR

:
:
:
:	DECISION ON PETITION
:



This is a decision on “PETITION UNDER 37 C.F.R. 1.181 REQUESTING REPLACEMENT OF THE ORIGINAL RIBBON COPY OF LETTERS PATENT” filed January 28, 2022.

The petition under 37 CFR 1.181 is GRANTED.

Petitioner asserts patentee did not receive the original Letters Patent that issued from Application No. 16/823,783 as U.S. Patent No. 10,798,209 on October 6, 2020.

A review of the record shows the USPTO mailed the original Letters Patent to the correspondence address of record; however, the document was returned to the USPTO. Accordingly, the Office re-mail the returned patent to patentee at the correspondence address of record. No petition fee is required.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun M.
Hardwick at (703) 756-1411 in the Office of Data Management.

A copy of this decision is being sent to Office of Data Management.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET           
                                                                                                                                                                                             
Cc: Rochaun M. Hardwick, Randolph Square, 9 Floor, Room D33 (Fax No. (571) 270-9958.